This matter was heard on February 5, 1980 in accord with a Show Cause Order issued December 28, 1979, that directed defendants to show why their appeal should not be dismissed for failure to file notices of appeal together with filing fees within the time period required by Sup. Ct. R. 4(a).
The defendants having shown insufficient cause, their appeals are dismissed and the papers are remanded to the Superior Court.
*913Mr. Justice Doris not participating.
Milton Bernstein, for plaintiffs, Stephen A. Gordon Ltd., for defendants.